Citation Nr: 1237087	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for perifolliculitis decalvans.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to March 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 50 percent disability evaluation for perifolliculitis decalvans.  

The Board notes that, while the Veteran filed his claim with the RO in Atlanta, Georgia, the rating decision was issued by the Huntington, West Virginia RO.  

In December 2009 and May 2011, the Board remanded the Veteran's claims of an increased rating in excess of 50 percent for perifolliculitis decalvans and entitlement to a TDIU for further examination.  This development has been completed and appellate review may proceed on these matters.


FINDINGS OF FACT

 1.  The Veteran's perifolliculitis decalvans was manifested by scars on the scalp that were superficial; hyperpigmented; depressed or slightly raised; tender to palpation; skin texture was normal; no indurations, inflexibility, or erythema was noted; the scars were stable and did not cause any limitation of motion; the hyperpigmentation did not involved an areas exceeding 39 square centimeters; there was no missing underlying soft tissue; and lesion that involved approximately 15 percent of the total body surface area, and approximately 25 percent of the exposed body surface area.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected perifolliculitis decalvans is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

3.  The Veteran's service-connected perifolliculitis decalvans does not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 50 percent for perifolliculitis decalvans have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Code (DC) 7820, 7800-7806 (2007).  

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).

3.  The criteria for a total disability rating based on unemployability due to a service-connected disability have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in February 2005, January 2006, and June 2006 that informed the Veteran of what evidence was needed to establish the benefits sought (increase rating and TDIU), of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in March 2005, February 2006, June 2010, and May 2011.  The Veteran has not indicated that he has received additional treatment for his service-connected perifolliculitis decalvans.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

The Veteran and his representative contend, in substance, that the Veteran's perifolliculitis decalvans is more disabling than currently evaluated.  The Board will address whether a higher rating or ratings should have been granted for any time period during the appeal. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

For historical purposes, it is noted that service connection for perifolliculitis decalvans was established by the RO in February 1982.  The Veteran filed a claim for an increased rating for his perifolliculitis decalvans in January 2005, and that during the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See Id.  

The Veteran's service-connected perifolliculitis decalvans is evaluated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800-7820.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Under DC 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

Under DC 7800, disfigurement of the head, face, or neck is assigned a 10 percent evaluation with one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).  A 30 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are: a scar, 5 or more inches in length; a scar, at least one-quarter inch wide at widest part; surface contour of a scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding 6 square inches; abnormal skin texture in an area exceeding 6 square inches; underlying soft tissue missing in an area exceeding 6 square inches; and indurated and inflexible skin in an area exceeding 6 square inches.  Id. at Note (1).  Tissue loss of the auricle and anatomical loss of the eye are rated under DCs 6207, 6061, or 6063 as appropriate.  Id. at Note (2).  Unretouched color photographs should be considered when evaluating under these criteria.  Id. at Note (3).

Under DC 7801, scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 10 percent evaluation for an area or areas exceeding 6 square inches; a 20 percent evaluation for an area or areas exceeding 12 square inches; a 30 percent evaluation for an area or areas exceeding 72 square inches; and a 40 percent evaluation for an area or areas exceeding 144 square inches.  38 C.F.R. § 4.118, DC 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under DC 7802, scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent evaluation for an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25. Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under DC 7803, superficial and unstable scars are assigned a 10 percent evaluation. 38 C.F.R. § 4.118, DC 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under DC 7804, scars that are superficial and painful on examination are assigned 10 percent evaluation.  38 C.F.R. § 4.118, DC 7804 (2007).  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even if amputation of the part would not warrant a compensable evaluation.  Id. at Note (2).  Other scars are rated on limitation of function of the affected part. 38 C.F.R. § 4.118, DC 7805 (2007).

Under DC 7805, scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Under DC 7806, dermatitis or eczema is assigned a 10 percent evaluation where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Code 7806 (2007).  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum evaluation of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased rating in excess of 50 percent for perifolliculitis decalvans.

In determining whether the Veteran is entitled to a disability rating in excess of 50 percent throughout the appeals period, the Board has reviewed VA outpatient treatment records, private treatment records, and the March 2005, February 2006, June 2010, and May 2011 VA examination reports.  Based on this evidence, the Board finds that the Veteran is not entitled to an increased disability rating in excess of 50 percent throughout the entire period of appeal.

The Veteran's VA outpatient treatment records show treatment for various skin conditions, including seborrheic keratosis, follicular occlusion triad, and herpes zoster.  Private treatment records show that the Veteran was being treated for folliculitis and pustular eczema.  The Veteran was prescribed antibiotics, such as doxycycline and cetaphil moisturizing lotion.  

The Veteran was afforded a QTC examination in March 2005.  The Veteran complained of constant itching of the head, face, and neck.  Additionally, he reported receiving various medications for his skin condition.  The examiner noted that the Veteran received topical medications only for his skin condition.  The Veteran's functional impairment was listed as constant itching, which interfered with his activities of daily living such as driving.  The condition did not result in any time lost from work.  Upon examination, the examiner noted skin disease, lesions, and scars from scalp reduction surgery.  The skin lesions covered 20 percent of the exposed areas, and 5 percent of the whole body.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  

The Veteran was afforded another QTC examination in February 2006.  The examiner noted that the Veteran received topical medication only for his skin condition, with no side effects from the treatment.  His functional impairment included difficulty performing usual activities due to constant itching.  The condition resulted in two times lost from work per month.  The examination revealed multiple scars of the face, scalp, and thorax with abnormal texture of more than six square inches.  However, there was no tenderness, disfigurement, ulceration, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesions covered less than one percent of the exposed areas and less than five percent of the whole body.  

The Board notes that, in June 2010, the Veteran's was afforded a VA skin examination.  At that time, the examiner noted that the Veteran currently had several scars on his scalp from scalp reduction surgery.  The examiner described the size of the Veteran's scars and noted that they were tender to palpation, and some areas were hypopigmented.  Additionally, the examiner noted that the Veteran had multiple hyperpigmented papules, lesions, and pitted scars on his scalp, face, neck, chest, abdomen, back, arms, and lower extremities.  Furthermore, the examiner noted that the Veteran reported using a topical steroid cream regularly, and took three to four courses of oral steroids over the last year.  Moreover, the examiner noted that the Veteran's skin lesions involved approximately 15 percent of the Veteran's total body surface area.  Photographs of the Veteran's skin were included with the examination report.   

Significantly, however, the June 2010 examiner failed to provide any information regarding the percentage of exposed areas of the Veteran's body that were affected by this condition, whether the Veteran's superficial scars were stable or unstable, and failed to state whether any of the Veteran's affected parts were in any way limited by his scars.  Furthermore, while the examiner noted the size of the Veteran's scars, he failed to address all of the eight characteristics of disfigurement, for purposes of evaluating scars of the head, face, or neck.  Accordingly, because the June 2010 VA examiner did not address all of the pertinent manifestations of the Veteran's skin condition, the examination report is not adequate for rating purposes.

The Veteran was afforded another VA examination in May 2011.  The Veteran reported that his skin lesions involved his entire body, including his scalp, face, neck, bilateral arms, chest, back, abdomen, inguinal regions, buttocks, and bilateral lower extremities.  He noted painful, pruritic, reddish bumps that occurred daily involving various areas of the body at a time and later turn dark. The lesion would last approximately one week.  He reported outbreaks of severe lesions every couple of months, where he had raised nodules that were painful and drained yellowish liquid.  These would last approximately two weeks at a time.  He also reported noting crawling sensation involving the skin prior to the outbreak.  Further, the lesions were triggered  by heat, sun, and sweat.  He also noted flaking of the lesions intermittently and dry skin.  The Veteran reported that he was taking Zyrtec, Hydroxyzine, and topical ointments daily for his skin condition, with side effects of headaches and light spots on his scalp.  Moreover, the Veteran reported that he had not used any oral steroid medications for his kin condition in the last one year.  His last course of prednisone was in September 2009.  The examiner found that the Veteran was able to perform his activities of daily living independently.   The Veteran also had residual scars involving his scalp.  He noted pain, tenderness, and pruritis involving the scars daily.  He also reported noting flaking around the scars periodically. 

Upon examination, the Veteran was noted to have multiple, hyperpigmented papules on the scalp, which were tender to palpation; one tender nodule on the posterior scalp without drainage or erythema; and lesions involved approximately 20 percent of the scalp.  Additionally, multiple, pitted scares were noted on the bilateral cheeks; several hyperpigmented lesions were noted on the face; a small papule on the left upper eyelid; and the lesions involved approximately 50 percent of the face.  Furthermore, there were few scattered hyperpigmented papules noted on the anterior and posterior neck regions comprising approximately five to ten percent of the neck region.  There were also scattered hyperpigmented papules noted on the chest and abdomen comprising approximately five percent of the chest region and five percent of the abdomen.  Few lesions were noted involving bilateral inguinal regions.  Several hyperpigmented maculopapular lesions were noted involving approximately 10 percent of the back and 10 percent of each arm.  There were no lesions noted on the hands.  Further, bilateral buttocks had multiple hyperpigmented papules with areas of pitted scarring noted.  The bilateral lower extremities had hyperpigmented papules and skin lesions involving approximately 15 to 20 percent of each lower extremity.  The examiner then detailed the scars on the Veteran's scalp from reduction surgery.  The Veteran had a 6 cm by 0.2 cm vertical, superficial, hyperpigmented zigzag shaped scar noted at the top of the scalp anteriorly that was slightly depressed and tender to palpation; a 4 cm by 0.2 cm horizontal, superficial, hyperpigmented scar noted at the top of the scalp that was slightly depressed and tender to palpation; a 8 cm by 0.7 cm semicircular, superficial, hyperpigmented slightly raised scar at the top of the scalp posteriorly, with tenderness to palpation with areas of hypopigmentation; a 6 cm by 0.4 cm horizontal, superficial, slightly hyperpigmented, leveled scar noted at the top of the scalp with tenderness to palpation; and a 8.5 cm by 0.5 cm leveled, superficial, mildly hyperpigmented scar noted at the top of the scalp with tenderness to palpation and areas of hypopigmentation.  Additionally, in reference to the above stated scars, the examiner noted that the skin texture was normal; there were no indurations, inflexibility, or erythema; the scars were stable and did not cause any limitation of motion; the hyperpigmentation did not involve any areas exceeding 39 square centimeters; and there was no missing underlying soft tissue.  The examiner concluded that the skin lesions involved approximately 15 percent of the total body surface area and approximately 25 percent of the exposed body surface area.  

Based on the above evidence, the Board finds that the Veteran is not entitled to an increased disability rating in excess of 50 percent for perifolliculitis decalvans.  At no time during the pendency of this appeal has the Veteran's skin disability been shown to cause visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features in the head, face or neck, and his disability does not result in six or more characteristics of disfigurement of the head, face, or neck to warrant a higher rating of 80 percent under DC 7800.  See 38 C.F.R. § 4.118, DC 7800 (2007).  Specifically, the May 2011 VA examiner stated that the Veteran's scars of the scalp were superficial; hyperpigmented; depressed or slightly raised; tender to palpation; skin texture was normal; no indurations, inflexibility, or erythema was noted; the scars were stable and did not cause any limitation of motion; the hyperpigmentation did not involved an areas exceeding 39 square centimeters; and there was no missing underlying soft tissue.

Likewise, the Board has considered whether there are any additional Diagnostic Codes pertaining to scars that may permit a higher disability evaluation.  A 40 percent evaluation is the maximum assignable for scars under Diagnostic Code 7801.  Additionally, a 10 percent evaluation is the maximum assignable for scars under Diagnostic Codes 7802, 7803, and 7804.  Thus, higher evaluations are not available under these codes.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 (2007).  

Further, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  However, the May 2011 VA examiner stated that the there was no limitation due to the Veteran's scar.  

Lastly, under DC 7806, a maximum evaluation of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The June 2010 VA examiner noted that the Veteran took three to four courses of oral steroids over the last year.  This treatment would not be considered constant or near-constant systemic therapy.  Additionally, the March 2005, February 2006, and May 2011 VA examiner noted that the Veteran was taking antihistamine medications and using topical steroid ointment for his skin condition, not systemic therapy.  Furthermore, his skin condition involved approximately 15 percent of the total body surface area, and approximately 25 percent of the exposed body surface area, not more than 40 percent.  Therefore, the Veteran is not entitled to a higher 60 percent disability rating under DC 7806.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for perifolliculitis decalvans must be denied.

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's perifolliculitis decalvans are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  

IV.  TDIU Consideration

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In this case, service connection is in effect for perifolliculitis decalvans, rated as 50 percent disabling.  As such, the Veteran's total disability evaluation is 50 percent.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis.  

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), and an extraschedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  

The Veteran was afforded a VA examination in May 2011 to evaluate the current level of severity of his skin condition.  The Veteran reported that he was currently unemployed.  He stated that he last worked in July 2008 as a truck driver and quit working secondary to multiple medical conditions, including his skin and arthritic conditions.  He stated that he stopped driving as a truck driver secondary to sedation related to his antipruritic medications and intense pruritus.  He reported that due to the intense pruritis, he had to scratch various areas of his body frequently, which distracted him while he was driving.  He also reported having difficulty getting in and out of his truck secondary to degenerative joint disease (DJD) of the knees and back.  He also reported having a history of DJD of his shoulders and right foot surgery.  

In April 2012, a referral was submitted to the Director of the VA Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  In August 2012, the Director of Compensation and Pension Service completed an administrative review for consideration of a grant of individual unemployability on an extraschedular basis for perifolliculitits decalvans.  The Director noted that the AMC found competent evidence that the Veteran had been unemployed since April 2005.  The Veteran submitted a claim for unemployability based on the impact of his perifolliculitis decalvans.  The Veteran indicated finishing two years of high school, and having last worked full time as a truck driver.  The Director stated that VA outpatient treatment records noted that the Veteran was treated for preglaucoma, blepharitis, nuclear cataract, transient visual los, presbyopia, degenerative arthritis, hematuria, sciatica, hip arthralgia, diseases due to viruses, chlamydiae, erectile disorder, benign prostatic hypertrophy, scapulohumeral myofibrosis, tobacco use disorder, seborrheic keratosis, and folliculitis.  Additionally, the Director discussed the February 2006 and June 2010 VA examinations, including the diagnosis and findings of the Veteran's skin condition.  Further, the Director noted the effects of the Veteran's skin condition on his employability rendered by the May 2011 VA examiner.  The Veteran reported that he quit his job as a truck driver because of his skin disease and arthritic conditions.  The examiner stated that the skin condition did not have any impact on his ability to perform actives of daily living.  Due to his skin condition and side effects of medications related to his condition, he would have difficulty driving.  Additionally, he may have difficulty with physical labor due to sedation.  The examiner concluded that his skin condition should not have any impact on his ability to secure sedentary employment.  

The Director noted that 38 C.F.R. § 4.16(b) provides for a total IU evaluation on an extraschedular basis for Veterans with service-connected disabilities, which are compensated below the minimum level for IU consideration under § 4.16(a), but still render the Veteran incapable of maintaining gainful employment.  

The Director concluded that the evidentiary record, when considering the totality of the evidence, did not support the criteria for an extraschedular finding of unemployability.  The VA examiner on May 2011, indicated that physical employment would be difficult and sedentary employment unrestricted.  The Veteran reported that he quit working because of his skin disease and arthritis.  There has been no overall finding of unemployability.   Therefore, the Director concluded that extraschedular entitlement to TDIU was not warranted.  

Based on the foregoing, the Board finds that the evidence fails to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected perifolliculitis decalvans.  Rather, the evidence of record shows that, while the Veteran is somewhat limited in the type of employment he can obtain due to his service-connected disability, he is able to gain and maintain employment despite his perifolliculitis decalvans.  In essence, the evidence shows that, although the Veteran's service-connected disability results in significant industrial impairment, as reflected by his disability rating of 50 percent, the evidence does not show that he is unable to secure or maintain gainful employment as a result of this disability.

In making this determination, the Board finds it significant that, after examining the Veteran and reviewing the claims file, the May 2011 VA examiner determined that, while his skin condition and side effects of medications related to this condition would cause difficulty driving and with physical labor due to sedation, it should not have any impact on his ability to secure sedentary employment.  Additionally, the examiner noted that the Veteran's skin condition did not have any impact on his ability to perform actives of daily living.  The Board finds the opinion of the May 2011 VA examiner to be probative as to the Veteran's employability.   Furthermore, in August 2012, the Director of Compensation and Pension Service concluded that IU benefits could not be established if the Veteran was able to work at any type of job. 

Additionally, as noted above, the Veteran reported that he had to quit his job due to his skin disease and arthritic conditions.  He also stated that he had difficulty getting in and out of his truck secondary to DJD of the knees and back.  Further, he reported having a history of DJD of his shoulders and right foot surgery.  
However, TDIU is granted when a Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Because the Veteran is not service-connected for an arthritic conditions, to include DJD of the knees, shoulders, or back, they cannot be considered when determining whether the Veteran is unemployable as a result of his service-connected disabilities.  

Finally, the Board acknowledges the Veteran's contentions that he is unable to work as a result of his service-connected disability.   Significantly, however, the Veteran has provided no explanation or rationale as to how his service-connected disability alone makes him incapable of performing the mental acts required by employment.  Moreover, he has submitted no competent medical evidence or opinion to corroborate these contentions.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence).  In this regard, the Board finds that the Veteran's opinion that he is unable to work as a result of his service-connected disability is insufficient to establish his unemployability because, as a lay person, he is not competent to offer such an opinion because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  As such, his statements regarding his unemployability due to his service-connected disability are merely speculation as he is not medically qualified to prove a matter requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   

Based on the foregoing, the Board concludes that the Veteran's service-connected perifolliculitis decalvans has not been shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  Moreover, no medical professional has ever stated that the Veteran's service-connected perifolliculitis decalvans precludes him from securing or following all types of substantially gainful occupation.  As such, in the absence of any evidence of unusual or exceptional circumstances beyond that which is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence in this case is against the claim.  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim for entitlement to a TDIU is denied.  



ORDER

An increased disability rating in excess of 50 percent disabling for perifolliculitis decalvans is denied.

A total disability rating based on individual unemployability is denied.


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


